EXHIBIT 99.1 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Financial Statements December31, 2009 and 2008 (With Report of Independent Registered Public Accounting Firm Thereon) VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 - 3 Consolidated Statements of Income 4 Consolidated Statements of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8 - 28 Report of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc.: We have audited the accompanying consolidated balance sheets of Vermont Electric Power Company, Inc. and subsidiary as of December31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2009. These consolidated financial statements are the responsibility of the Companies’ management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vermont Electric Power Company, Inc. and subsidiary as of December31, 2009 and 2008, and the results of their operations and their cash flows for each of the years in the three-year period end December31, 2009 in conformity with U.S.generally accepted accounting principles. As discussed in notes1(b) and 7 to the consolidated financial statements, the Company adopted FASB ASC810, Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No.51, as of January1, 2009. /s/ KPMG LLP March8, 2010 Vt. Reg. No. 92-0000241 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Balance Sheets December 31, 2009 and 2008 Assets Utility plant (notes 2 and 3) $ 568,692,579 Less accumulated depreciation and amortization ) ) Net utility plant 629,912,130 478,915,381 Investment in Vermont Electric Transmission Company, Inc. (note 9) 502,159 488,546 Current assets: Cash 40,026,479 466,849 Bond sinking fund deposits 526,000 490,000 Bond interest deposits 4,573,388 2,985,911 Accounts receivable: Affiliated companies 14,040,604 13,749,601 Other 7,953,242 7,183,366 Note receivable – related party (note 9) 925,000 700,000 Materials and supplies 6,248,996 6,684,808 Income tax receivable 169,995 650,941 Prepaids and other assets 1,792,918 1,776,088 Total current assets 76,256,622 34,687,564 Regulatory and other assets: Regulatory assets 8,919,131 11,945,066 Unamortized debt expense, net 2,712,165 1,799,001 Cash surrender value of life insurance policies (note 8) 3,487,486 3,001,152 Deferred project costs and other 3,654,783 165,978 Total regulatory and other assets 18,773,565 16,911,197 Total assets $ 531,002,688 (Continued) 2 Capitalization and Liabilities Capitalization: Stockholders’ equity: Class B common stock; $100 par value per share. Authorized 430,000 shares; issued and outstanding 219,977 shares $ 21,997,700 Class C common stock; $100 par value per share. Authorized 20,000 shares; issued and outstanding 19,901 shares 1,990,100 1,990,100 Retained earnings 1,192,858 292,206 25,180,658 24,280,006 Class C preferred stock, $100 par value per share. Authorized 125,000 shares; 97,068 shares issued and outstanding (note 6) 145,602 145,602 25,326,260 24,425,608 First mortgage bonds, net of current maturities (note 3) 329,093,000 196,254,000 Other long-term debt, net of current maturities (note 3) — 152,115 Total capitalization attributable to VELCO 354,419,260 220,831,723 Equity interest of noncontrolling members in Vermont Transco LLC (note 7) 295,401,424 222,409,012 Total capitalization 649,820,684 443,240,735 Commitments and contingencies (notes 8, 13 and 15) Current liabilities: Current maturities of long-term obligations (note 3) 2,313,115 2,306,121 Notes payable to bank (note 4) — 20,857,520 Bank overdraft 2,975,031 1,594,738 Accounts payable: Affiliated companies 796,981 587,047 Other 21,971,950 20,167,302 Accrued interest on bonds 4,573,254 3,001,260 Accrued taxes 468,156 501,316 Accrued construction expenses 9,961,114 11,589,929 Accrued expenses 5,706,505 3,120,194 Total current liabilities 48,766,106 63,725,427 Reserves and deferred credits: Deferred cost of removal liabilities (note 11) 3,287,144 2,135,304 Deferred tax liabilities (note 5) 11,425,141 9,464,587 Deferred compensation (note 8) 5,769,612 5,443,855 Deferred income and other 1,156,958 — Accrued pension and postretirement liabilities (note 8) 5,218,831 6,992,780 Total reserves and deferred credits 26,857,686 24,036,526 Total capitalization and liabilities $ 531,002,688 See accompanying notes to consolidated financial statements 3 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Income Years ended December 31, 2009, 2008 and 2007 Operating revenues: Transmission revenues $ 73,575,150 49,903,641 Sales of power 510,823 460,479 445,038 Rent of transmission facilities to others 2,435,380 1,624,487 1,562,284 Total operating revenues 93,595,937 75,660,116 51,910,963 Operating expenses: Transmission expenses: Operations 3,369,434 3,396,212 2,577,857 Maintenance 5,625,653 4,854,048 4,322,067 Rents 41,705 42,602 39,862 Purchased power 510,823 460,479 445,038 Administrative and general expenses 7,718,153 8,672,359 8,913,458 Depreciation and amortization 13,942,091 10,740,097 8,268,529 Taxes other than income 10,485,062 7,405,913 5,422,076 Total operating expenses 41,692,921 35,571,710 29,988,887 Operating income 51,903,016 40,088,406 21,922,076 Other income: Interest 239,474 111,326 103,201 Equity in earnings of subsidiary (note9) 29,457 41,096 50,832 Income before interest and other expense, noncontrolling interest and income tax 52,171,947 40,240,828 22,076,109 Interest and other expense: Interest on first mortgage bonds 13,477,726 11,994,760 11,228,262 Other interest 1,495,343 572,468 3,137,004 Amortization of debt expense 101,560 97,788 95,261 Other 12,708 27,602 27,726 Allowance for borrowed funds used during construction ) ) ) Allowance for equity funds during construction ) ) ) Net interest and other expense 9,957,662 4,552,481 8,120,939 Income before noncontrolling interest and income tax 42,214,285 35,688,347 13,955,170 Income tax (note 5) 2,337,632 2,174,944 1,660,965 Net income 39,876,653 33,513,403 12,294,205 Noncontrolling interest in the income of Vermont Transco LLC (note 7) 36,201,872 30,712,296 9,483,361 Net income attributable to VELCO $ 2,801,107 2,810,844 See accompanying notes to consolidated financial statements. 4 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity Years ended December 31, 2009, 2008 and 2007 Common stock Preferred stock Retained earnings Total stockholders’ equity Class B Class C Balances at December 31, 2006 $ 1,990,100 145,602 229,481 24,362,883 Net income, attributable to VELCO — — — 2,810,844 2,810,844 Dividends declared and paid — — — ) ) Balances at December 31, 2007 21,997,700 1,990,100 145,602 266,198 24,399,600 Net income, attributable to VELCO — — — 2,801,107 2,801,107 Dividends declared and paid — — — ) ) Balances at December 31, 2008 21,997,700 1,990,100 145,602 292,206 24,425,608 Net income, attributable to VELCO — — — 3,674,781 3,674,781 Dividends declared and paid — — — ) ) Balances at December 31, 2009 $ 1,990,100 145,602 1,192,858 25,326,260 See accompanying notes to consolidated financial statements. 5 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Years ended December 31, 2009, 2008 and 2007 Cash flows from operating activities: Net income 39,876,653 33,513,403 12,294,205 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 13,370,741 10,168,747 7,691,370 Amortization of regulatory assets 571,350 571,350 577,159 Amortization of debt expense 101,560 97,788 95,261 Deferred income tax expense 1,318,778 2,235,745 1,089,386 Equity in earnings of subsidiary ) ) ) Dividends from subsidiary 15,844 15,780 15,938 Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies 435,812 ) 4,381,043 Income tax receivable 480,946 103,861 ) Regulatory assets — — ) Accounts payable 3,305,420 3,542,156 ) Employee benefit plan funding 680,635 ) ) Deferred compensation 325,757 ) ) Other assets and liabilities 830,768 141,604 ) Net cash provided by operating activities 60,223,928 48,638,705 10,407,065 Cash flows from investing activities: Change in bond sinking fund deposits ) ) ) Advances to related party ) 150,000 ) Capital expenditures, net ) ) ) Change in cash surrender value of life insurance policies ) 588,770 ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Change in bank overdraft 1,380,293 ) 1,813,062 Proceeds from bond issuance 135,000,000 — 80,000,000 Repayment of bonds ) ) ) Debt issue costs ) ) ) (Repayments of) proceeds from notes payable to bank ) 20,857,520 ) Repayment of other long-term debt ) ) ) Issuance of VT Transco membership units 60,047,790 38,683,000 113,750,000 Distribution of VT Transco earnings to noncontrolling members ) ) ) Issuance of Class B common stock — — — Cash dividends on common stock ) ) ) Cash dividends on preferred stock ) ) ) Net cash provided by financing activities 146,218,339 34,643,985 121,413,988 Net increase (decrease) in cash 39,559,630 ) 14,780,642 Cash, beginning of year 466,849 15,190,405 409,763 Cash, end of year $ 466,849 15,190,405 (Continued) 6 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Years ended December 31, 2009, 2008 and 2007 Supplemental disclosures of cash flow information: Cash paid during the year for interest, net of amounts capitalized 7,830,970 9,392,394 8,300,276 Cash (refund) paid for income taxes ) 500,296 1,210,550 Noncash operating activities: The Company recorded an unfunded defined benefit pension and other postretirement obligation of $5,218,831 and $6,992,780 at December 31, 2009 and 2008, respectively, and a defined benefit pension and other postretirement regulatory asset of $4,668,246 and $7,142,831 at December 31, 2009 and 2008, respectively. In 2009, 2008, and 2007 the Company utilized alternative minimum tax credits and recorded an income tax receivable of $641,776, $(156,308), and $0 respectively. Noncash investing activities: In 2009, 2008, and 2007, the Company recorded accrued construction expenses of $(337,977), and $8,698,749, and $7,839,770, respectively. See accompanying notes to consolidated financial statements. 7 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 Summary of Significant Accounting Principles (a) Description of Business The consolidated financial statements of Vermont Electric Power Company, Inc. (VELCO or the Company) include the accounts of Vermont Transco LLC (VT Transco) and VELCO. The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. VELCO owned and operated an electric power transmission system in the State of Vermont. VELCO had transmission contracts with the State of Vermont, acting by and through the Vermont Department of Public Service, and with all of the electric utilities providing service in the State of Vermont. These transmission contracts have been reviewed and approved by the FERC. Additionally, VELCO has an agreement for single unit power purchases of electricity, which it resells at cost to one of its stockholders in the State of Vermont. On June30, 2006, VELCO transferred substantially all of its electric transmission assets, along with the associated contracts, to VT Transco, in exchange for ClassA Member units, and the assumption of VELCO’s long term debt and other liabilities. In addition, VELCO entered into a Management Services Agreement with Vermont Transco to serve as the Manager of VT Transco. This agreement provides for VT Transco to reimburse VELCO for all of its costs in fulfilling its responsibilities as the Manager of VT Transco. VELCO, through its wholly owned subsidiary, Vermont Electric Transmission Company, Inc. (VETCO) (see note9), constructed and maintains the Vermont portion of a transmission line used to transmit power purchased by the New England Power Pool on behalf of New England electric utilities from Hydro Quebec, a Canadian utility. To assist VELCO in making its initial capital contribution to VETCO, the participating Vermont electric utilities purchased all of the shares of VELCO’s ClassC preferred stock. VELCO’s common and preferred stock are owned by various Vermont utilities. Central Vermont Public Service Corporation (CVPS) owns 48% of VELCO’s ClassB and 31% of its ClassC common stock and 47% of its ClassC preferred stock. VELCO also has agreements with various stockholders and other Vermont utilities to act as agent in order to provide a single entity that can accumulate costs related to the combined utilities’ participation in certain joint projects. VELCO bills these costs, along with any direct costs incurred, to the participating Vermont utilities in accordance with each participant’s obligations. These agency transactions are not reflected as part of VELCO’s operations; however, operating expenses may be indirectly impacted from year to year, depending on the significance and nature of the activities performed by VELCO. (b) Consolidation The accompanying consolidated financial statements include the accounts of VELCO and VT Transco as VELCO is the primary beneficiary and controls the financial and operating policies of VT Transco. Ownership interests of members other than the Company in the equity of VT Transco are (Continued) 8 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 presented as a component of equity in the consolidated balance sheets as noncontrolling interests in the caption labeled “Equity Interest of Noncontrolling Members in VT Transco LLC.” The share of members other than the Company in the income of VT Transco is deducted in determining the Company’s consolidated net income. Inter-company balances and transactions have been eliminated in consolidation. (c) Regulatory Accounting The Company accounts for certain transactions in accordance with permitted regulatory treatment. As such, regulators may permit specific incurred costs, typically treated as expenses by unregulated entities, to be deferred and expensed in future periods when it is probable that such costs will be recovered in customer rates. Incurred costs are deferred as regulatory assets when the Company concludes that it is probable future revenues will be provided to permit recovery of the previously incurred cost. The Company analyzes evidence supporting deferral, including provisions for recovery in regulatory orders, past regulatory precedent, other regulatory correspondence, and legal representations. These regulatory amounts do not include the recognition of tax effects, which generally would be approximately 39%. A regulatory liability is recorded when amounts that have been recorded by the Company are likely to be refunded to customers through the rate-setting process. On December9, 2005, the FERC approved a filing allowing at that time VELCO, and now through its subsidiary VT Transco, to begin amortizing over a ten year period the deferred depreciation charges the Company incurred when taking depreciation under the bond sinking fund method. This regulatory asset, which accounts for the difference between depreciation reported in the consolidated financial statements and depreciation previously recovered in rates, is $2,552,332 and $2,977,721 as of December31, 2009 and 2008, respectively. On June16, 2006, the FERC approved a filing allowing at the time VELCO, and now through its subsidiary VT Transco, to accumulate as a regulatory asset the costs associated with VT Transco transaction and to amortize and recover that asset over a fifteen year period to commence when the Company began operations. This regulatory asset is $1,678,553 and $1,824,514 as of December31, 2009 and 2008, respectively. As more fully described in note8, the defined pension and other postretirement regulatory assets represent the unrecognized pension costs and other postretirement costs that would normally be recorded as a component of other comprehensive income. Since these amounts represent costs that are expected to be recovered in future rates, they are recorded as regulatory assets. The regulatory asset related to the plans totaled $4,688,246 and $7,142,831 at December31, 2009 and 2008. The Company continually assesses whether regulatory assets continue to meet the criteria for probability of future recovery. This assessment includes consideration of factors such as changes in the regulatory environment, recent rate orders to other regulated entities under the same jurisdiction. If future recovery of certain regulatory assets becomes improbable, the affected assets would be written off in the period in which such determination is made. (Continued) 9 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 (d) Revenue Recognition Electric transmission service for utilities, municipalities, municipal electric companies, electric cooperatives, and other eligible entities is provided through the Company’s facilities under the ISO NE open access transmission tariff and the 1991 Vermont Transmission Agreement, both regulated by FERC. The Company charges for these services under FERC approved rates. Prior to June30, 2006, revenue was billed monthly based on estimated cost of service plus 11.5% return on capital. The tariff specifies the general terms and conditions of service on the transmission system and the approved rates set forth the revenue to be billed monthly based on estimated cost of service plus an 11.5% return on capital for ClassB and ClassC shareholders prior to June30, 2006 and 11.5% return on capital for ClassA Member units and a 13.3% return on capital for ClassB Member units from inception of VT Transco. The effect of unbilled revenue at the end of the accounting period represents the difference between billed and actual costs for the month of Decemberand is $0 and $246,512 at December31, 2009 and 2008, respectively, and is reported in other assets in the accompanying consolidated financial statements. (e) Utility Plant Utility plant in service is stated at cost. Major expenditures for plant and those which substantially increase useful lives are capitalized. The Company recognizes depreciation expense as a percentage of gross transmission plant at 2.63% as of December31, 2009, 2008 and 2007. This method is consistent with the straight line method of depreciation. Software is recorded at cost. Amortization is recorded at straight line rates over the estimated useful life of the assets which is five years. (f) Long-Lived Assets Long lived assets, such as utility plant, and regulatory assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. If circumstances require a long lived asset be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by an asset to the carrying value of the asset. If the carrying value of the long lived asset is not recoverable on an undiscounted cash flow basis, an impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third party independent appraisals, as considered necessary. As long as its assets continue to be recovered through the ratemaking process, the Company believes that such impairment is unlikely. (g) Allowance for Borrowed Funds Used During Construction (AFUDC) Allowance for funds used during construction (AFUDC) represents the cost of borrowed and equity funds used to finance the construction of transmission assets. The portion of AFUDC attributable to borrowed funds and the cost of equity funds are included as other expense in the consolidated statements of income. AFUDC is not currently realized in cash, but is recovered in the form of (Continued) 10 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 increased revenue collected as a result of depreciation of the property. The Company capitalized AFUDC at an average rate of 5.75%, 7.35% and 7.10% in 2009, 2008 and 2007, respectively. (h) Materials and Supplies Inventory Materials and supplies are stated at the lower of cost or market. Cost is determined on a weighted average basis. (i) Unamortized Debt Expense Costs associated with the original issuance of long term debt has been capitalized and amortized over the term of the debt using the effective interest rate method. Amortization expense amounted to $101,560, $97,788 and $95,261 in 2009, 2008 and 2007, respectively. (j) Income Taxes VT Transco LLC is a limited liability company that has elected to be treated as a partnership under the Internal Revenue Code and applicable state statutes. As such, it is not liable for federal or state income taxes. VT Transco’s members (except certain tax exempt members) report their share of the Company’s earnings, gains, losses, deductions and tax credits on their respective federal and state income tax returns. Accordingly, these consolidated financial statements include a provision for federal and state income tax expense of VELCO only. Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. Beginning with the adoption of FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes, included in FASB ASC Subtopic740-10, Income Taxes—Overall, as of January1, 2009, the Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. Prior to the adoption of Interpretation 48, the Company recognized the effect of income tax positions only if such positions were probable of being sustained. The Company records interest related to unrecognized tax benefits in interest expense and penalties in administrative and general expenses. (k) Pension and Other Postretirement Plans The Company sponsors a defined benefit pension plan covering substantially all of its employees. The benefits are based on years of service and final average pay. (Continued) 11 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 The Company also sponsors a defined benefit health care plan for substantially all employees. The Company measures the costs of its obligation based on its best estimate. The net periodic costs are recognized as employees render the services necessary to earn the postretirement benefits. The Company adopted the measurement date provisions of FASB ASC715-30, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans during fiscal year 2008 which required the Company to change its measurement date for plan assets and benefit obligations to December31. The Manager adopted the measurement date provisions during fiscal year2008, which required the Manager to change its measurement date for plan assets and benefit obligations to December31. Prior to 2008, the Manager measured its plan assets and benefit obligations as of September30. The total impact of the change in measurement date for both plans totaled $380,780 and was recovered in rates in 2009. (l) Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities and disclosure of contingencies at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant items subject to such estimates and assumptions include the carrying amount of utility plant, recoverability of deferred income tax assets and other regulatory assets, obligations related to employee benefits, and the assumptions used to estimate the fair value of financial instruments. The current economic environment has increased the degree of uncertainty inherent in those estimates and assumptions. (m) Commitments and Contingencies Liabilities for loss contingencies, arising from claims, assessments, litigation, fines, and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Legal costs incurred are expensed as incurred. (n) Fair Value On January1, 2008, the Company adopted FASB Statement No.157, Fair Value Measurements, included in ASC Topic820, Fair Value Measurements and Disclosures, for fair value measurements of nonfinancial items that are recognized or disclosed at fair value in the financial statements on a recurring basis. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic820 also establishes a framework for measuring fair value and expands disclosures about fair value measurements. On January1, 2009, the Company adopted the provisions of ASC Topic820 to fair value measurements of nonfinancial assets and nonfinancial liabilities that are recognized or disclosed at fair value in the financial statements on a nonrecurring basis. There was no impact to the financial statements. (Continued) 12 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 (o) Recently Issued Accounting Standards The FASB issued ASU2009-17, Consolidations (Topic810): Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities (FASB Statement No.167, Amendments to FASB Interpretation No.46(R) in 2009. ASU2009-17, which amends the Variable Interest Entity (VIE) Subsections of ASC SubTopic810-10, Consolidation—Overall, revises the test for determining the primary beneficiary of a VIE from a primarily quantitative risks and rewards calculation based on the VIE’s expected losses and expected residual returns to a primarily qualitative analysis based on identifying the party or related-party group (if any) with (a)the power to direct the activities that most significantly impact the VIE’s economic performance and (b)the obligation to absorb losses of, or the right to receive benefits from, the VIE that could potentially be significant to the VIE. The ASU requires kick-out rights and participating rights to be ignored in evaluating whether a variable interest holder meets the power criterion unless those rights are unilaterally exercisable by a single party or related party group. The ASU also revises the criteria for determining whether fees paid by an entity to a decision maker or another service provider are a variable interest in the entity and revises the Topic810 scope characteristic that identifies an entity as a VIE if the equity-at-risk investors as a group do not have the right to control the entity through their equity interests to address the impact of kick-out-rights and participating rights on the analysis. Finally, the ASU adds a new requirement to reconsider whether an entity is a VIE if the holders of the equity investment at risk as a group lose the power, through the rights of those interests, to direct the activities that most significantly impact the VIE’s economic performance, and requires a company to reassess on an ongoing basis whether it is deemed to be the primary beneficiary of a VIE. ASU2009-17 is effective for periods beginning after December15, 2009. The Company expects that the adoption of ASU 2009-17 will not have a material impact on its consolidated financial statements. Utility Plant Utility plant consists of the following at December31, 2009 and 2008: Land and rights of way $ 32,813,905 Transmission equipment 485,271,008 429,493,138 Communications equipment 15,163,134 11,162,825 Buildings and office equipment 46,971,015 42,669,595 Construction work-in-process 122,001,001 52,553,116 727,984,046 568,692,579 Less accumulated depreciation and amortization 98,071,916 89,777,198 $ 478,915,381 Depreciation and amortization expense was $13,370,741, $10,168,747 and $7,691,370 for the years ended December31, 2009, 2008 and 2007, respectively. (Continued) 13 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 Long Term Debt (a) First Mortgage Bonds The Company’s First Mortgage Bonds outstanding include the following series at December31, 2009 and 2008: Series L, 7.30% due through 2018 $ 8,021,000 Series N, 7.42%, due through 2012 20,813,000 21,823,000 Series O, 6.26% due through 2034 23,029,000 23,424,000 Series P, 5.72% due through 2036 30,000,000 30,000,000 Series Q, 5.59% due through 2036 35,000,000 35,000,000 Series R, 5.75% due through 2037 80,000,000 80,000,000 Series S, 4.81% due through 2029 135,000,000 — 331,254,000 198,268,000 Less bonds to be retired within one year 2,161,000 2,014,000 $ 196,254,000 In October2009, the Company received the proceeds from the sale of its SeriesS First Mortgage Bonds for the principal amount of $135,000,000, which the Company used to pay down its existing line of credit. The First Mortgage Bonds are secured by a first mortgage lien on the Company’s utility plant. The bonds to be retired through principal payments within the next five years and thereafter will amount to: Year ending December 31: $ Thereafter Total $ The terms of the indenture, as supplemented, under which the First Mortgage Bonds were issued, require, among other restrictions, that the total of common equity investment and indebtedness of the Company subordinated to the First Mortgage Bonds must equal at least one third of the aggregate principal amount of the bonds outstanding or $110,418,000, at December31, 2009. The Company believes it is in compliance with this requirement at December31, 2009. (Continued) 14 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 (b) Other Debt Other debt includes notes payable of $152,115 and $444,236 at December31, 2009 and 2008, respectively, bearing interest at 5.44%, which matures June1, 2010. The notes are secured by a lien on certain office equipment. Notes Payable to Bank The Company has an unsecured $120,000,000 line of credit agreement with a financial institution, reduced by certain standby letters of credit, expiring on December27, 2010, to provide interim financing for utility plant construction. As part of this agreement, the Company agrees to pay 0.15% per annum on the daily unused line of credit amount. Average daily borrowing was $43,352,850 in 2009 at a weighted average interest rate of 2.42%. The outstanding balance at December31, 2009 and 2008 amounted to $0 and $20,857,520, respectively. Income Taxes Federal and state income tax expenses (benefits) for the years ended December31, 2009, 2008 and 2007 are as follows: Federal: Current $ ) 461,236 Deferred 1,098,365 1,941,141 913,267 Total federal 1,843,026 1,712,719 1,374,503 State: Current 274,193 167,621 110,343 Deferred 220,413 294,604 176,119 Total state 494,606 462,225 286,462 Total federal and state income tax $ 2,174,944 1,660,965 The difference between the actual tax provision and the “expected” tax expense for 2009, 2008 and 2007 (computed by applying the U.S.statutory corporate tax rate to earnings before taxes) is primarily attributable to the change in equity in earnings of subsidiary, state income taxes net of federal benefit, and the effects of several nondeductible items. (Continued) 15 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities at December31, 2009 and 2008 are presented below: Deferred tax assets: Deferred compensation $ 1,530,656 Alternative minimum tax credit — 641,776 Other 827,205 866,790 Total gross deferred tax assets 2,375,345 3,039,222 Deferred tax liabilities: Utility plant depreciation ) ) Net deferred tax liability $ ) ) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. Although realization is not assured, management believes it is more likely than not that the deferred tax assets will be realized through future taxable income. The Company adopted the provisions of Interpretation 48, included in ASC Subtopic740-10 on January1, 2009. As a result of the implementation of ASC Subtopic740-10, the Company did not recognize any uncertain tax positions as of December31, 2009. VELCO files its income tax return on a consolidated basis with VETCO. The consolidated income taxes payable are allocated between VELCO and VETCO on a separate company basis, in accordance with a tax sharing agreement. In 2009 and 2008, respectively the Company utilized $641,776 and $0 of alternative minimum tax credits (AMT) based on an income tax accounting method change which allows regular tax and AMT tax depreciation lives to be identical. The Company adopted the provisions of Interpretation48, included in ASC Subtopic740-10 on January1, 2009. The Company has concluded there are no material uncertain tax positions. Equity Transactions Preferred Stock The ClassC preferred stock entitles stockholders to variable rate quarterly dividends but does not entitle stockholders to vote, except under certain circumstances. Quarterly dividends and a return of capital are paid to preferred stockholders in amounts substantially equivalent to the dividends and return of capital received by the Company from VETCO. (Continued) 16 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 Noncontrolling Member’s Equity of VT Transco On January1, 2009, the Company adopted FASB ASC810, Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No.51, which requires certain changes to the presentation of the financial statements. This amendment requires noncontrolling interests to be classified in the consolidated statements of income as part of consolidated net earnings and to include the accumulated amount of noncontrolling interests in the consolidated balance sheets as part of capitalization. The amount previously reported as net income is now presented as net income attributable to VELCO. VT Transco’s noncontrolling members include investor owned utilities, municipalities, and electric cooperatives. Each noncontrolling member was issued membership interests in VT Transco in proportion to the value of cash it contributed to the Company. A roll forward of the equity interest of noncontrolling members in VT Transco is as follows: Equity interest of noncontrolling members Beginning balance $ Issuance of membership units Income before tax of VT Transco Distributions of VT Transco income before tax ) ) ) Ending balance $ Distribution of VT Transco’s income before tax to noncontrolling members is at the discretion of the Company and is in proportion to each member’s percentage interest in VT Transco. Pension and Other Postretirement Benefits The Company displays the net over or under funded position of a defined benefit pension and other postretirement plan as an asset or liability, with any unrecognized prior service costs, transition obligations or gains/losses reported as a component of other comprehensive income in stockholders’ equity, unless the amount will be recoverable under the accounting guidance for regulated utilities, in which case it would be recorded as a regulatory asset. As of December31, 2009 and 2008, the Company recorded a regulatory asset of $3,908,985 and $6,142,677, respectively, an unfunded defined benefit pension obligation of $4,296,099 and $6,171,732, respectively, a postretirement healthcare obligation of $922,732 and $821,048, respectively, and related regulatory asset of $779,261 and $1,000,154, respectively. (Continued) 17 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 (a) Defined Benefit Plan Employees of the Company hired before January1, 2008 who meet certain age and service requirements are covered by a defined benefit pension plan. The benefits are based on years of service and levels of compensation during the five years before retirement. The Company makes annual contributions to the plan equal to the maximum amount that can be deducted for income tax purposes. The following sets forth the plan’s projected benefit obligation, fair value of plan assets and funded status at December31, 2009 and 2008: Pension benefits Change in projected benefit obligation: Benefit obligation at beginning of year $ Service cost Interest cost Actuarial loss (gain) ) Benefits paid ) ) Benefit obligation at end of year Change in plan assets: Fair value of plan assets at beginning of year Actual return on plan assets ) Employer contribution Benefits paid ) ) Fair value of plan assets at end of year Funded status $ ) ) Accumulated benefit obligation $ Items not yet recognized as a component of net periodic benefit cost as of December31, 2009 and 2008, which are recorded as a regulatory asset, are as follows: Prior service cost $ Effect of the change in measurement date to be recovered in rates — Net actuarial loss $ The amount of the regulatory asset expected to be recognized as a component of net periodic pension cost in 2010 is $63,711. (Continued) 18 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 Net periodic benefit costs for the years ended December31, 2009, 2008 and 2007 are as follows: Pension benefits Components of net periodic benefit cost: Service cost $ Interest cost Expected return on plan assets ) ) ) Recognized net actuarial loss Net amortization Net periodic benefit cost $ The actuarial assumptions used to determine the benefit obligations are as follows: Pension benefits Weighted average assumptions: Discount rate, pension expense % % % Discount rate, projected benefit obligation Expected return on plan assets Rate of compensation increase Projected benefit payments to be paid in each year from 2010 to 2014 and the aggregate benefits expected to be paid in the five years from 2015 to 2019 are as follows: Pension benefit payments Fiscal year ending December 31: $ 659,640 420,294 526,804 599,305 787,360 2015 – 2019 4,394,909 Expected contribution for next fiscal year $ 1,000,000 (Continued) 19 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2009 and 2008 The following indicates the weighted average asset allocation percentage of the fair value of total plan assets for each major type of plan asset as of December31, 2009 and 2008: Fair value Target Asset class Money market $ 10
